     Case 2:20-cv-03965-CJC-JC Document 10 Filed 05/21/20 Page 1 of 5 Page ID #:41




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                   )
10
     JARDINE GOUGIS,               )                   Case No.: CV 20-03965-CJC (JCx)
                                   )
11                                 )
               Plaintiff,          )
12                                 )
         v.                        )                   ORDER TO SHOW CAUSE WHY
13                                 )                   PLAINTIFF AND PLAINTIFF’S
                                   )                   COUNSEL SHOULD NOT BE HELD
14
     KAZI FOODS, INC. D/B/A        )                   IN CONTEMPT OR SANCTIONED
                                   )
15   KENTUCKY FRIED CHICKEN #105, )
     EVERLAST INVESTMENT, LLC, and )
16
     DOES 1–10,                    )
                                   )
17                                 )
               Defendants.         )
18                                 )
                                   )
19                                 )
20

21         On April 30, 2020, Plaintiff Jardine Gougis filed this action against Defendants
22   Kazi Foods, Inc. (D/B/A Kentucky Fried Chicken #105), Everlast Investment, LLC, and
23   unnamed Does, alleging violations of the Americans with Disabilities Act, California’s
24   Unruh Civil Rights Act, California’s Disabled Persons Act, California’s Unfair
25   Competition Law, and negligence. (Dkt. 1.) She alleges that she twice attempted to visit
26   a restaurant owned by Defendants, but the restaurant does not provide proper van-
27   accessible parking spaces designated for people with disabilities. (Id. ¶¶ 11–14.)
28   Plaintiff seeks injunctive relief under the ADA and the Unruh Act, and statutory damages

                                                 -1-
     Case 2:20-cv-03965-CJC-JC Document 10 Filed 05/21/20 Page 2 of 5 Page ID #:42




 1   under the Unruh Act and the Disabled Person’s Act. (Id. at 12, ¶¶ 30, 36.) Plaintiff is
 2   represented in this action by the So. Cal. Equal Access Group, with Jason J. Kim and
 3   Jason Yoon as counsel of record.
 4

 5         On May 4, 2020, the Court ordered Plaintiff to show cause why it should not
 6   decline to exercise supplemental jurisdiction over her Unruh Act and other state law
 7   claims. (Dkt. 8.) The Court directed Plaintiff to include in her response a declaration
 8   providing all facts necessary for the Court to determine if she satisfies the definition of a
 9   “high-frequency litigant” under California Code of Civil Procedure § 425.55(b)(1). (Id.)
10   In her response to the Court’s order to show cause, Plaintiff declared that she has “filed a
11   total of 2 complaint alleging a construction-related accessibility violation within the 12-
12   month period immediately preceding the filing of the current complaint.” (Dkt. 9-2 ¶ 2.)
13   Accordingly, she declared that she “do[es] not qualify as a high-frequency litigant as that
14   term is used by California law.” (Id. ¶ 4 [emphasis in original].)
15

16         However, according to the Court’s search of the Central District of California’s
17   docket, Plaintiff filed fifteen other construction-related accessibility cases in the twelve
18   months preceding the filing of this case. (She has also filed four similar cases since
19   then.) In each of those cases, Plaintiff asserts nearly identical claims and is represented
20   by the So. Cal. Equal Access Group, Jason Kim, and Jason Yoon. Those cases are:
21

22             1.     2:19-cv-10253-JAK-GJS, Jardine Gougis v. Adrian Mendez, et al., filed
23                    December 3, 2019;
24             2.     2:19-cv-10517-PA-MRW, Jardine Gougis v. Pacoima Automotive, et al.,
25                    filed December 12, 2019;
26             3.     2:20-cv-00177-PSG-AFM, Jardine Gougis v. Foodland Chinese Fast
27                    Food, LLC, et al., filed January 7, 2020;
28


                                                   -2-
     Case 2:20-cv-03965-CJC-JC Document 10 Filed 05/21/20 Page 3 of 5 Page ID #:43




 1            4.     2:20-cv-00594-PSG-JPR, Jardine Gougis v. Hidden Garden Floral
 2                   Designs Inc., et al., filed January 21, 2020;
 3            5.     2:20-cv-00997-PA-KS, Jardine Gougis v. Antonio Prado, et al., filed
 4                   January 30, 2020;
 5            6.     2:20-cv-01381-DSF-GJS, Jardine Gougis v. Leiserv, LLC, et al., filed
 6                   February 11, 2020;
 7            7.     2:20-cv-01797-CJC-AFM, Jardine Gougis v. Anthony Askar, et al., filed
 8                   February 25, 2020;
 9            8.     2:20-cv-02162-FMO-JPR, Jardine Gougis v. OneUnited Bank, et al.,
10                   filed March 5, 2020;
11            9.     8:20-cv-00537-DOC-JDE, Jardine Gougis v. California Food
12                   Management, LLC, et al., filed March 16, 2020;
13            10.    2:20-cv-03111-JAK-E, Jardine Gougis v. Hai Oang Saing, et al., filed
14                   April 2, 2020;
15            11.    2:20-cv-03229-DSF-AS, Jardine Gougis v. Dancin, Inc., filed April 7,
16                   2020;
17            12.    2:20-cv-03490-AB-AFM, Jardine Gougis v. Yum Yum Donut Shops, Inc.,
18                   et al., filed April 15, 2020;
19            13.    2:20-cv-03539-JAK-PJW, Jardine Gougis v. Westler Corporation, et al.,
20                   filed April 16, 2020;
21            14.    2:20-cv-03614-MWF-PVC, Jardine Gougis v. Garfield Beach CVS, LLC,
22                   et al., filed April 20, 2020;
23            15.    2:20-cv-03686-VAP-MRW, Jardin Gougis v. Jose Elias Orozco, et al.,
24                   filed April 22, 2020.
25

26   The Court also notes that in the seventh case, Jardine Gougis v. Anthony Askar, et al.,
27   Plaintiff submitted a similar declaration claiming to have filed only two construction-
28


                                                     -3-
     Case 2:20-cv-03965-CJC-JC Document 10 Filed 05/21/20 Page 4 of 5 Page ID #:44




 1   related accessibility complaints in the preceding twelve months. (Case No. 2:20-cv-
 2   01797-CJC-AFM (Feb. 25, 2020), Dkt. 9-1 ¶ 2.) In fact, she had filed six.
 3

 4         Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why she should
 5   not be held in contempt or sanctioned for her misrepresentation to this Court regarding
 6   her prior litigation. Plaintiff is further DIRECTED to file a response to this order to
 7   show cause by June 1, 2020. A sufficient response will be a dismissal of the complaint,
 8   or a written response including an accurate account of all facts necessary for the Court to
 9   determine if she satisfies the definition of a “high-frequency litigant” under California
10   Code of Civil Procedure § 425.55(b)(1). Failure to respond to this order will result in
11   dismissal of the Complaint. If Plaintiff does not dismiss her Complaint, the Court will
12   hold a hearing on this order to show cause on Tuesday, June 30, 2020 at 1:30 p.m. in the
13   First Street United States Courthouse, Courtroom 7C, 350 W. 1st Street, Los Angeles,
14   CA 90012. Since Defendants have not yet been served or appeared in this case, they
15   have no obligation to respond to this order to show cause or to appear at the hearing.
16

17         The Court must separately address Mr. Yoon and Mr. Kim’s role in this matter.
18   Troublingly, this is not the first time that they have submitted a declaration to this Court
19   with false information. In a similar case, Guri Gonzalez v. Reggies Enterprises, Inc. et
20   al., Mr. Yoon and Mr. Kim submitted a declaration in which the plaintiff claimed to have
21   filed only one complaint alleging construction-related accessibility violations in the last
22   twelve months. (Case No. 2:20-cv-02398-CJC-KS, Dkt. 9-2 ¶ 2.) After reviewing
23   District records, the Court found that Ms. Gonzalez had, in fact, filed eight construction-
24   related accessibility actions in the relevant period, and was represented by the So. Cal.
25   Equal Access Group in all eight actions. (Id., Dkt. 11.) Mr. Yoon and Mr. Kim were the
26   counsel of record in every one of those cases.
27

28


                                                  -4-
     Case 2:20-cv-03965-CJC-JC Document 10 Filed 05/21/20 Page 5 of 5 Page ID #:45




 1          The Court does not take this matter lightly. Mr. Yoon and Mr. Kim have
 2   represented Ms. Gougis in fifteen construction-related accessibility actions in the last six
 3   months. Nevertheless, they submitted to the Court an affidavit in which she declared
 4   under penalty of perjury that she had only filed two such complaints. Under the Federal
 5   Rules of Civil Procedure, it is sanctionable misconduct for an attorney to submit an
 6   affidavit that he knows contains false information. Fed. R. Civ. P. 11(b)(3). California’s
 7   Rules of Professional Conduct similarly forbids a lawyer from “offer[ing] evidence that
 8   the lawyer knows to be false.” Cal. R. Prof’l Conduct 3.3. The Court is particularly
 9   disturbed by this conduct given how frequently Mr. Yoon and Mr. Kim litigate in the
10   Central District of California. In 2019 and 2020, Mr. Yoon and Mr. Kim filed more than
11   60 cases that were assigned to this Court. During the same period, they filed hundreds of
12   cases in this District.
13

14          Mr. Yoon and Mr. Kim are therefore separately ORDERED TO SHOW CAUSE
15   why they should not be sanctioned for submitting the declaration discussed above.
16   Counsel are DIRECTED to file a response to this order to show cause by June 1, 2020,
17   and are further DIRECTED to respond regardless of whether Plaintiff voluntarily
18   dismisses this action.
19

20          DATED:        May 21, 2020
21

22                                                 __________________________________
23                                                        CORMAC J. CARNEY
24                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                  -5-
